HARRIS, J.
Appellant appeals the summary denial of her Rule 3.850 motion. We affirm.
She contends that her lawyer was ineffective because he did not present a battered spouse defense, failed to establish the effect of medication on her state of mind during the murder of her husband and failed to establish the reputation of her husband for violence. These and other such claims are made irrelevant because of the defense strategy employed in this case. Perry did not claim that she was justified in killing her husband; she claimed her husband was killed by two Hispanic men. See Johnson v. State, 769 So.2d 990 (Fla.2000).
Her other claims either should have been, but were not, raised on direct appeal or are otherwise insufficient.
AFFIRMED.
PETERSON and GRIFFIN, JJ., concur.